Exhibit 10.40

[gfgnwba1froi000001.jpg]

 

Non-Employee Director Compensation Policy

 

DERMTECH, INC.

 

The Board of Directors of DermTech, Inc. (the “Company”) has approved the
following Non-Employee Director Compensation Policy (this “Policy”), which
establishes compensation to be paid to non-employee directors of the Company,
effective as of January 30, 2020 (the “Effective Time”), to provide an
inducement to obtain and retain the services of qualified persons to serve as
members of the Company’s Board of Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”).  “Affiliate”
means an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Restricted Stock Unit Grants

 

 

1.

Annual Restricted Stock Unit Grants to Incumbent Non-Employee Directors

 

Annually, on the date of the first meeting of the Board of Directors held
following the Company’s annual meeting of stockholders in each year commencing
in 2020 (each such meeting, the “Annual Stockholder Meeting”), each incumbent
Non-Employee Director shall be granted 8,000 restricted stock units (“RSUs”)
(each RSU representing the contingent right to receive one share of the
Company’s common stock) (such grants, the “Annual Grants”).

 

 

2.

Initial Restricted Stock Unit Grant for Newly Appointed or Elected Directors

 

Each new Non-Employee Director after the Effective Time shall be granted 8,000
RSUs at the first regularly scheduled meeting of the Board of Directors on or
after his or her initial appointment or election to the Board of Directors;
provided, however, that if such first regularly scheduled meeting of the Board
of Directors held following appointment or election is not the first meeting of
the Board of Directors held following the Annual Stockholder Meeting, the number
of RSUs shall be pro-rated based on the nearest number of whole months remaining
from such meeting of the Board of Directors until the next Annual Stockholder
Meeting (assuming for such purpose that the next Annual Stockholder Meeting will
be held on the first anniversary of the most recent Annual Stockholder Meeting)
(such grants, the “New Director Grants”).

1

--------------------------------------------------------------------------------

Non-Employee Director Compensation Policy

 

 

 

3.

Terms for All Restricted Stock Unit Grants

 

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, (i) Annual Grants shall vest in a single
installment on the first anniversary of the date of grant, subject to the
continued service of the Non-Employee Director, (ii) New Director Grants shall
vest in a single installment on (A) the first anniversary of the date of grant,
if granted at the first meeting of the Board of Directors held following the
Annual Stockholder Meeting, or (B) the first anniversary of the most recent
Annual Stockholder Meeting, if not granted at the first meeting of the Board of
Directors held following the Annual Stockholder Meeting, subject in each case to
the continued service of the Non-Employee Director, and (iii) Annual Grants and
New Director Grants shall contain such other terms and conditions as set forth
in the form of Restricted Stock Unit Agreement approved by the Board of
Directors or the Compensation Committee.

 

All RSU amounts set forth herein shall be subject to automatic adjustment in the
event of any stock split or other recapitalization affecting the Company’s
common stock.

 

Annual Fees

 

Each Non-Employee Director serving on the Board of Directors and the Audit
Committee, Compensation Committee and/or Nominating and Corporate Governance
Committee, as applicable, shall be entitled to annual fees in the following
amounts (the “Annual Fees”):

 

Board of Directors or Committee of Board of Directors

Annual Retainer Amount for Member

Annual Retainer Amount for Chair

Board Member

$38,500

$69,960

Audit Committee

$6,380

$16,500

Compensation Committee

$4,950

$11,000

Nominating and Corporate Governance Committee

$3,300

$7,150

 

Except as otherwise set forth in this Policy, all Annual Fees shall be paid for
the period from January 1 through December 31 of each year, commencing in 2020.
Such Annual Fees shall be paid in cash.  

 

Payments payable to Non-Employee Directors shall be paid quarterly in arrears
promptly following the end of each fiscal quarter, provided that (i) the amount
of such payment shall be prorated for any portion of such quarter that such
director was not serving in the applicable capacity as a member or chair of the
Board of Directors or committee thereof and (ii) no fee shall be payable in
respect of any period prior to the date such director was elected or appointed
to serve in the applicable capacity as a member or chair of the Board of
Directors or committee thereof.

 

2

 

--------------------------------------------------------------------------------

Non-Employee Director Compensation Policy

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.

 

Amendments

 

The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.

3

 